Title: To George Washington from Colonel Israel Shreve, 25 May 1779
From: Shreve, Israel
To: Washington, George



Dear General
Elizabethtown [N.J.] 25th May 1779

I Acknowledge your favour of Yesterday. While I have the Honour to command at this post, Shall pay the Strictest Attention to prevent Surprise. will Desire the Malitia Officers to fire the B[e]acons &c., Should the Enemy Attempt to Land in force.
Our tents are Marking & Numbering accord⟨ing⟩ to Instructions, Shall Git them out of town this Evening for Head Quarters.
from a person that was in the British Camp Last friday, they were then Encamped on York Island nearly Opposate Helgate, the flat Boats Giting Ready by the Granadiers and Light Infantry At Helgate, fixing the tholes with Spun Yarn to prevent Noise in Rowing, (As I mentioned to your Excy before) Saterday they were moveing very heavy Cannon over to the Batterys at the Narrows, Staton Island. I have Got a person to Go in this Evening by way of Newark, Shall Send on his, and Every Other Intillegence I Can Possably Git, the Regt is in perfect Readiness to March at all times, wanting no more time than to Call in the Guards &c. When the Summons Arives Shall Chearfully Obey—Col. Nelson with the Malitia are moved to Woodbridge Spank town &c., None here. It will be Necessary to Call to this place Enough to keep the Guards at the points before we Leave, as flaggs are Daily passing.
I have no Later papers than what I Last Sent. Last thirsday the flagg Sloop plenty Capt. Twigly went to New york, with Mr Pentard, Mr Burton &c., has not yet Returned. I am with all possable Respict your Excys Most Obedt Hume Servt
I. Shreve Col: Comdt
